
      
        
        DEPARTMENT OF TRANSPORTATION
        Federal Aviation Administration
        14 CFR Part 71
        [Docket No. FAA-2008-0137]
        Airspace Docket No. 08-AWP-2 Proposed Establishment of Class E Airspace; Death Valley, CA
        
          AGENCY:
          Federal Aviation Administration (FAA), DOT.
        
        
          ACTION:
          Notice of proposed rulemaking.
        
        
          SUMMARY:
          This action proposes to establish Class E airspace at Death Valley, CA. Controlled airspace is necessary to facilitate vectoring of Instrument Flight Rules (IFR) traffic from en route airspace to Las Vegas, NV. The FAA is proposing this action to enhance the safety and management of IFR aircraft operations near Las Vegas, NV.
        
        
          DATES:
          Comments must be received on or before October 27, 2008.
        
        
          ADDRESSES:

          Send comments on this proposal to the U.S. Department of Transportation, Docket Operations, M-30, West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue, SE., Washington, DC 20590. Telephone (202) 366-9826. You must identify FAA Docket No. FAA-2008-0137; Airspace Docket No. 08-AWP-2, at the beginning of your comments. You may also submit comments through the Internet at http://dms.dot.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          Richard Roberts, Federal Aviation Administration, Western Service Area, Operations Support Group, 1601 Lind Avenue, SW., Renton, WA 98057; telephone (425) 203-4517.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Comments Invited
        Interested parties are invited to participate in this proposed rulemaking by submitting such written data, views, or arguments, as they may desire. Comments that provide the factual basis supporting the views and suggestions presented are particularly helpful in developing reasoned regulatory decisions on the proposal. Comments are specifically invited on the overall regulatory, aeronautical, economic, environmental, and energy-related aspects of the proposal.

        Communications should identify both docket numbers (FAA Docket No. FAA-2008-0137 and Airspace Docket No. 08-AWP-2) and be submitted in triplicate to the Docket Management System (see ADDRESSES section for address and phone number). You may also submit comments through the Internet at http://dms.dot.gov.
        
        Commenters wishing the FAA to acknowledge receipt of their comments on this action must submit with those comments a self-addressed stamped postcard on which the following statement is made: “Comments to FAA Docket No. FAA-2008-0137 and Airspace Docket No. 08-AWP-2”. The postcard will be date/time stamped and returned to the commenter.
        All communications received on or before the specified closing date for comments will be considered before taking action on the proposed rule. The proposal contained in this action may be changed in light of comments received. All comments submitted will be available for examination in the public docket both before and after the closing date for comments. A report summarizing each substantive public contact with FAA personnel concerned with this rulemaking will be filed in the docket.
        Availability of NPRM's

        An electronic copy of this document may be downloaded through the Internet at http://dms.dot.gov. Recently published rulemaking documents can also be accessed through the FAA's Web page at http://www.faa.gov or the Federal Register's Web page at http://www.gpoaccess.gov/fr/index.html.
        

        You may review the public docket containing the proposal, any comments received, and any final disposition in person in the Dockets Office (see the ADDRESSES section for the address and phone number) between 9 a.m. and 5 p.m., Monday through Friday, except federal holidays. An informal docket may also be examined during normal business hours at the Northwest Mountain Regional Office of the Federal Aviation Administration, Air Traffic Organization, Western Service Area, Operations Support Group, 1601 Lind Avenue, SW., Renton, WA 98057.
        Persons interested in being placed on a mailing list for future NPRM's should contact the FAA's Office of Rulemaking, (202) 267-9677, for a copy of Advisory Circular No. 11-2A, Notice of Proposed Rulemaking Distribution System, which describes the application procedure.
        The Proposal
        The FAA is proposing an amendment to Title 14 Code of Federal Regulations (14 CFR) part 71 to establish controlled airspace at Death Valley, CA. This action would enhance the safety and management of IFR aircraft operations by vectoring IFR aircraft from en route airspace to Las Vegas, NV.
        Class E airspace designations are published in paragraph 6006 of FAA Order 7400.9R, signed August 15, 2007, and effective September 15, 2007, which is incorporated by reference in 14 CFR 71.1. The Class E airspace designation listed in this document will be published subsequently in this Order.
        The FAA has determined that this proposed regulation only involves an established body of technical regulations for which frequent and routine amendments are necessary to keep them operationally current. Therefore, this proposed regulation; (1) is not a “significant regulatory action” under Executive Order 12866; (2) is not a “significant rule” under DOT Regulatory Policies and Procedures (44 FR 11034; February 26, 1979); and (3) does not warrant preparation of a regulatory evaluation as the anticipated impact is so minimal. Since this is a routine matter that will only affect air traffic procedures and air navigation, it is certified that this proposed rule, when promulgated, would not have a significant economic impact on a substantial number of small entities under the criteria of the Regulatory Flexibility Act.

        The FAAs authority to issue rules regarding aviation safety is found in Title 49 of the U.S. Code. Subtitle 1, Section 106, describes the authority for the FAA Administrator. Subtitle VII, Aviation Programs, describes in more detail the scope of the agency's authority. This rulemaking is promulgated under the authority described in Subtitle VII, Part A, Subpart I, Section 40103. Under that section, the FAA is charged with prescribing regulations to assign the use of the airspace necessary to ensure the safety of aircraft and the efficient use of airspace. This regulation is within the scope of that authority as it would establish controlled airspace at Death Valley, CA.
        
          List of Subjects in 14 CFR Part 71
          Airspace, Incorporation by reference, Navigation (air).
        
        The Proposed Amendment
        Accordingly, pursuant to the authority delegated to me, the Federal Aviation Administration proposes to amend 14 CFR part 71 as follows:
        
          PART 71—DESIGNATION OF CLASS A, B, C, D, AND E AIRSPACE AREAS; AIR TRAFFIC SERVICE ROUTES; AND REPORTING POINTS
          1. The authority citation for 14 CFR part 71 continues to read as follows:
          
            Authority:
            49 U.S.C. 106(g), 40103, 40113, 40120; E.O. 10854, 24 FR 9565, 3 CFR, 1959-1963 Comp., p. 389.
          
          
            § 71.1
            [Amended]
            2. The incorporation by reference in 14 CFR 71.1 of the FAA Order 7400.9R, Airspace Designations and Reporting Points, signed August 15, 2007, and effective September 15, 2007 is amended as follows:
            
            
              Paragraph 6006 En route domestic airspace areas.
              
              AWP CA E6 Death Valley, CA [New]
              Clarr Intersection
              (Lat. 35°40′08″ N., long. 115°40′19″  W.)
              
              That area extending upward from 1,200 feet above the surface within an area beginning at lat. 36°51′00″ N., long. 116°33′33″ W; thence northwest to lat. 36°56′33″ N., long. 117°11′21″ W; thence southeast to lat. 35°15′25″ N., long. 116°13′00″ W; thence northeast along VOR Federal Airway V-394 to the Clarr Intersection; thence northwest along VOR Federal Airway V-135 to lat. 36°27′39″ N., long. 116°26′33″ W; thence north to lat. 36°46′00″ N., long. 116°26′33″  W.; thence to the point of origin.
              
            
          
          
            Issued in Seattle, Washington, on August 26, 2008.
            Kevin Nolan,
            Acting Manager, Operations Support Group, Western Service Area.
          
        
      
      [FR Doc. E8-20985 Filed 9-9-08; 8:45 am]
      BILLING CODE 4910-13-P
    
  